Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

****Should the after final amendment be entered for the purposes of Appeal, the following is provided to explain how the claims would be rejected; plus how the arguments are/will be responded to:  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9-11, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (U.S. Patent Pub. 2004/0179273 A1).

With respect to claims 1 and 10, Ishikawa et al disclose the claimed invention (as noted for example in Figure 1; on page 3, paragraphs [0038] to[0041]; and the data tables for Embodiment 1 on page 4 (Tables 1-4)), of a camera module, comprising: an imaging device (e.g. Figure 1); and a lens (I) including a lens group (1) and a light guide member (2), wherein the light guide member (2) includes a reflective surface (e.g. Figure 1, planar surface showing a reflection of the incident light L1) and a curved 
wherein the light guide member (2) is closer the light entrance of the electronic apparatus than the lens group (II and/or III, as noted in Figure 1 for example),
wherein a reflection film is provided on the reflective surface of the light guide member (2) (as noted for example in Figure 1),
and wherein the external light “directly” enters into the incident surface of the light guide member through the light entrance of the electronic apparatus, which corresponds directly to the Applicant’s invention as depicted in their Figures 1, 2, 4 and 6 for example. Though the electronic device is not figured in the drawings of Ishikawa et al, the electronic device such as a camera is clearly provided in the Background of the Invention on page 1, paragraphs [0003] to [0008].

Please note that claim 10 further recites in the preamble, “An electronic apparatus, comprising: a camera module…”, wherein the details of the camera module are the same as for the camera module of present claim 1. Please especially note for example on page 1, paragraphs [0003] to [0008] and on page 3, paragraph [0041]. 

With respect to claims 2 and 11, wherein the light guide member (2) further includes a curved exit surface (S4) formed to be recessed toward an inside of the light guide member (2), and the exit surface (S4) refracts the external light reflected by the reflective surface to the imaging device. Note for example in Figure 1.

With respect to claims 7 and 16, wherein the light guide member (2) includes a prism. Please note for example on page 3, paragraph [0041].

With respect to claims 9 and 18, wherein the external light is totally reflected on the reflective surface. Please note in Figure 1, for example; and on page 3, paragraph [0041].

Response to Arguments
Applicant's arguments filed the Applicants’ response have been fully considered but they are not persuasive.
With respect to the Applicants’ arguments that because Ishikawa et al ‘s invention has a lens in front of the incident surface of the light guide member or prism, that the external light will not enter the light guide member first before entering the lens group, “as illustrated in Fig. 3 of the present application,” fails to argue over the prior art rejection because the lens group II and/or lens group III of Ishikawa et al’s invention read on the lens group of the present independent claims 1 and 10. These lens group(s) follow the “light guide member” of Ishikawa et al, therefore the incident surface of the 
With respect to the recited phrase “wherein the external light directly enters into the incident surface of the light guide member through the light entrance of the electronic apparatus” (an amendment provided in the Applicant’s response filed on 4-6-21, does not in itself preclude a lens placed in the incident light path. Since the added amended phrase reciting “….directly…” is not sufficiently defined by the Applicant’s disclosure to preclude a lens(es) in the light path before the light entrance surface of the light guide member, especially noting that the Applicant’s own invention as noted in their Figures 4 and 5 have lenses placed before the light guide member’s incident surface, the Applicant’s arguments fail to convince that Ishikawa et al does not in fact read on and meet the claimed invention as explained.  
In other words, with respect to the Applicants’ arguments that Ishikawa does not allow for the external light to “directly” enter into the incident surface is basically immaterial. First, the term “directly” is not provided for in the Applicants’’ disclosure, so it is unclear what is meant by “directly,” within the amended claims 1 and 10. The amendment incorporating the term “directly” was added by amendment in the Applicant’s response filed on 4-6-21.  Further, if the lens were to interfere with the external light, then how do the lenses of Applicants’’ Figures 4 and 5 not interfere with the external light and the incident surface?  The claimed invention does not prohibit the inclusion of a lens in front of the incident surface of the light guide member or prism, for at least the reasons that the preamble clearly recites open claim language of: “A camera module, comprising” (emphasis added).

Should the after final amendment be entered, claims 1, 2, 7, 9-11, 16 and 18 would remain rejected with the prior art to Ishikawa et al, as explained and described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/EVELYN A LESTER/Primary Examiner
Art Unit 2872